 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       CESAR PIMENTEL,                                    Case No. 1:19-cv-01088-AWI-SKO

 9                      Plaintiff,                          AMENDED ORDER re SETTLEMENT
                                                            CONFERENCE
10              v.
                                                            ORDER FOLLOWING PRE-
11                                                          SETTLEMENT CONFERENCE
         ALFRED RIVERA and MARK CARRILLO,
12
                        Defendants.
13
         _____________________________________/
14

15

16          The Court held a telephonic conference on May 5, 2021. Stanley Goff, Esq., appeared on

17 behalf of Plaintiff Cesar Pimentel. Mario Zamora, Esq., appeared on behalf of Defendants Alfred

18 Rivera and Mark Carrillo.

19          The Court discussed with the parties the status of settlement negotiations and whether a

20 settlement conference on May 11, 2021, would be productive. The parties indicated that a

21 settlement conference on May 11, 2021, would not be productive, in part because Plaintiff failed

22 to serve a settlement demand on Defendants at least 28 days—or at any time—prior to the

23 settlement conference, as required by the Court’s Order re Settlement Conference entered on

24 November 13, 2020. (See Doc. 29 at 1.)

25          The Court determined that a settlement conference on May 11, 2021, would not be

26 productive and requested that the parties advise the Court of their availability for a later settlement
27 conference. Based on the parties’ availability, the COURT hereby CONTINUES the Settlement

28 Conference, currently set for May 11, 2021, to July 13, 2021, at 10:30 A.M. in Courtroom 7
 1 (SKO) before Magistrate Judge Sheila K. Oberto. Consideration of settlement is a serious

 2 matter that requires thorough preparation prior to the settlement conference. Accordingly, IT IS

 3 HEREBY ORDERED that:

 4         1.      Pre-settlement Conference Exchange of Demand and Offer
 5         A settlement conference is more likely to be productive if, before the conference, the parties
 6 exchange written settlement proposals. Accordingly, at least 28 days prior to the settlement

 7 conference, counsel for each plaintiff shall submit an updated written itemization of damages and

 8 settlement demand to each defense counsel with a brief summary of the legal and factual basis

 9 supporting the demand. No later than 21 days prior to the settlement conference, each defense

10 counsel shall submit a written offer to counsel for each plaintiff with a brief summary of the legal

11 and factual basis supporting the offer.

12         2.      Submission and Content of Confidential Settlement Conference Statements
13         The parties are to send Confidential Settlement Conference Statements (Settlement
14 Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than

15 14 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with

16 the date and time of the mandatory settlement conference indicated prominently. Each party shall

17 also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270

18 (d)).

19         If the Settlement Conference is continued for any reason, each party must submit a new
20 Settlement Statement that is complete in itself, without reference to any prior Settlement

21 Statements.

22         Each Settlement Statement shall include the following:
23                 a.      A brief summary of the core facts, allegations, and defenses, a forthright
24                         evaluation of the parties’ likelihood of prevailing on the claims and defenses,
25                         and a description of the major issues in dispute.
26                 b.      A summary of the proceedings to date.
27                 c.      An estimate of the cost and time to be expended for further discovery,
28                         pretrial, and trial.

                                                      2
 1                     d.       The nature of the relief sought.
 2                     e.       An outline of past settlement efforts including information regarding the
 3                              "Pre-settlement Conference Exchange of Demand and Offer" required
 4                              above—including the itemization of damages—and a history of past
 5                              settlement discussions, offers, and demands.
 6                     f.       A statement of each party’s expectations and goals for the Settlement
 7                              Conference.
 8            3.       Attendance of Trial Counsel and Parties Required
 9            The attorneys who will try the case and parties with full and complete settlement authority
10 are required to personally attend the conference.1 An insured party shall appear by a representative

11 of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the

12 case. An uninsured corporate party shall appear by a representative authorized to negotiate, and

13 who has full authority to negotiate and settle the case. It is difficult for a party who is not present

14 to appreciate the process and the reasons that may justify a change in one’s perspective toward

15 settlement. Accordingly, having a client with authority available by telephone is not an acceptable

16 alternative, except under the most extenuating circumstances.2

17            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
18 see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the

19 date of the settlement conference and reserves the right to modify the requirement depending upon

20 the courthouse restrictions, if any, in place as of July 13, 2021. The parties are advised that while

21 the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference

22 settlement conferences are available. At the July 6, 2021 Pre-Settlement Conference (see paragraph

23 6 below), the parties should be prepared to discuss the method of conducting the settlement

24 conference and whether the settlement conference should proceed on July 13, 2021. If the parties

25

26
     1
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
     a person or persons who occupy high executive positions in the party organization and who will be directly involved
28   in the process of approval of any settlement offers or agreements.
     2
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                3
 1 opt to conduct the settlement conference by Zoom videoconference, the Court will provide the call-

 2 in information closer to the time of the settlement conference.

 3          The Court expects both the lawyers and the party representatives to be fully prepared to
 4 participate. The Court encourages all parties to keep an open mind in order to reassess their

 5 previous positions and to discover creative means for resolving the dispute.

 6          4.     Issues to Be Discussed
 7          The parties shall be prepared to discuss the following at the settlement conference:
 8                 a.      Goals in the litigation and problems they would like to address in the
 9                         settlement conference and understanding of the opposing side’s goals.
10                 b.      The issues (in and outside the lawsuit) that need to be resolved.
11                 c.      The strengths and weaknesses of their case.
12                 d.      Their understanding of the opposing side’s view of the case.
13                 e.      Their points of agreement and disagreement (factual and legal).
14                 f.      Any financial, emotional, and/or legal impediments to settlement.
15                 g.      Whether settlement or further litigation better enables the accomplishment
16                         of their respective goals.
17                 h.      Any possibilities for a creative resolution of the dispute.
18          5.     Statements Inadmissible
19          The parties are expected to address each other with courtesy and respect, and are
20 encouraged to be frank and open in their discussions. Statements made by any party during the

21 settlement conference are not to be used in discovery and will not be admissible at trial.

22          6.     Pre-Settlement Telephonic Conference
23          Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief,
24 telephonic discussion on July 6, 2021, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:

25 6208204#). Only attorneys and unrepresented parties are required to participate in the conference.

26 ///
27 ///

28 ///

                                                        4
 1          7.      Superseding of Order re Settlement Conference; Sanctions
 2          The deadlines and directives in this order supersede the deadlines and directive set forth
 3 in the Order re Settlement Conference (Doc. 29).

 4          The parties are reminded that Court may, and will likely, impose sanctions on any
 5 party or any party’s counsel that fails to comply with this order, especially given the previous

 6 lack of compliance with Paragraph 1 above.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        May 6, 2021                                    /s/   Sheila K. Oberto            .
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    5
